t c memo united_states tax_court norman j cyman petitioner v commissioner of internal revenue respondent docket no 22186-05l filed date norman j cyman pro_se steven w labounty for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to sustain a notice_of_federal_tax_lien with respect to petitioner’s unpaid federal 1unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure income_tax liabilities for the issues for decision are whether petitioner is precluded from contesting his underlying federal_income_tax liabilities for whether respondent abused his discretion in upholding the notice_of_federal_tax_lien and whether the court should impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in missouri when his petition was filed i petitioner’s unpaid federal_income_tax liabilities for petitioner failed to file his federal_income_tax returns for respondent prepared substitutes for returns for petitioner under sec_6020 in late date respondent notified petitioner by certified mail that petitioner was the subject of a criminal investigation regarding his federal_income_tax liabilities for on date petitioner submitted to respondent zero form sec_1040 u s individual_income_tax_return for zero returns petitioner signed each zero return with a notation without prejudice ucc-1-207 and attached to each 2petitioner believed that he was under a criminal investigation and that filing zero returns would preserve his constitutional rights return a letter containing frivolous arguments including no section of the code made him liable for income_tax the form_1040 instructions stated that filing federal_income_tax returns was voluntary and providing information to the government that could be used against him was inconsistent with the fifth_amendment to the u s constitution respondent did not treat the zero returns as valid returns at some point in respondent began an examination for petitioner’s years from petitioner lived in mount vernon illinois during and petitioner leased p o box at the post office in mount vernon illinois he retrieved mail from his post office box once every weeks petitioner received correspondence from respondent’s criminal division at his home address however during the examination of his returns petitioner used the post office box address on his correspondence with the examining agent on date respondent mailed to petitioner by certified mail in one envelope addressed to p o box mount vernon illinois three separate notices of deficiency for and on july and date 3after respondent prepared substitutes for returns for petitioner under sec_6020 petitioner requested a hearing with the appeals_office before respondent issued the notices of deficiency the appeals_office reviewed the case and determined continued the u s postal service usps placed usps forms in petitioner’s post office box notifying him that he needed to pick up certified mail petitioner did not claim the certified mail and on date the usps returned the envelope with the notices of deficiency to respondent as unclaimed petitioner did not file a petition with the court disputing respondent’s determinations in the notices of deficiency on date respondent assessed petitioner’s federal_income_tax liabilities interest and additions to tax under sec_6651 and f for fraudulent_failure_to_file returns for sec_6651 for failure to pay the tax for and and sec_6654 for failure to pay estimated_taxes for ii respondent’s collection actions on date petitioner sent a letter to respondent’s service_center in holtsville new york the letter stated that petitioner believed he had no federal_income_tax liabilities and that he relied on u s supreme court decisions congressional testimony respondent’s statements and a legal opinion on continued that petitioner had failed to raise any nonfrivolous issues in his request for an appeal the case was then referred to the examination_division for issuance of the notices of deficiency 4petitioner enclosed various documents including a letter dated date from attorney gary peel in which gary peel concluded that no section of the code made a human being liable continued date respondent prepared a notice_of_federal_tax_lien with respect to petitioner’s unpaid federal_income_tax liabilities for on date respondent mailed a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien on date respondent filed the notice of lien in the county recorder’s office for stone county missouri with respect to petitioner’s unpaid federal_income_tax liabilities for on date respondent received petitioner’s form request for a collection_due_process_hearing concerning the notice of lien in a letter attached to his form petitioner repeated his contention expressed in the date letter that on the basis of advice from tax expert sources he believed he had no federal_income_tax liabilities petitioner also enclosed a copy of his date letter petitioner’s case was assigned to settlement officer keith r cummings mr cummings on date mr cummings sent petitioner a letter scheduling a hearing for date in the letter mr cummings advised petitioner that during the continued for an income_tax required the filing of a form_1040 or defined income 5the notice of lien states incorrect assessment dates but that error does not invalidate the notice_of_federal_tax_lien see united_states v hanson aftr 2d pincite6 ustc par big_number at big_number d minn hearing he could consider whether petitioner owed the amount due but only if petitioner had not had an opportunity to dispute it with the appeals_office mr cummings also advised petitioner that if he wanted mr cummings to consider alternative collection methods he should submit a completed form 433-a collection information statement for wage earners and self-employed individuals and or form 433-b collection information statement for businesses and file all federal_income_tax returns due mr cummings mailed petitioner form 433-a and form 433-b on march and date petitioner called mr cummings to request a face-to-face hearing at the st louis missouri appeals_office and an additional days to prepare for the hearing mr cummings and petitioner agreed that mr cummings would hold a face-to-face hearing at respondent’s kansas city missouri office on date mr cummings then mailed petitioner another set of forms 433-a and 433-b which petitioner had agreed to complete and return to mr cummings before the hearing petitioner did not complete the form 433-a and or form 433-b on date mr cummings received from petitioner a fax in which petitioner asked mr cummings to remove any liens and zero out any purported liability demanded that mr cummings explain in writing what sections of the code made petitioner liable for tax and asserted other tax-protester arguments on date petitioner called mr cummings and advised him that he would not attend the face-to-face hearing but instead would call mr cummings on date on date mr cummings held a telephone hearing with petitioner during the hearing petitioner again asserted that he did not owe the underlying tax and that respondent had never explained to him what laws made him liable for federal_income_tax or responsible for filing federal_income_tax returns petitioner offered to resolve his unpaid federal_income_tax liabilities with one dollar_figure payment or dollar_figure payments for the following months because petitioner had failed to submit a form 433-a and or a form 433-b mr cummings told him that he could not consider collection alternatives after the hearing mr cummings mailed petitioner copies of the provisions they had discussed mr cummings also sent petitioner a form_656 offer_in_compromise but petitioner did not submit a completed form_656 to mr cummings on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 6the record indicates that the appeals_office considered petitioner’s tax_liabilities for the periods at issue before the notices of deficiency were issued the record contains no indication that petitioner asserted at the sec_6320 hearing that he did not receive the notices of deficiency 7petitioner did not fill out any forms for his offer-in- compromise and or sustaining the notice_of_federal_tax_lien in the notice_of_determination respondent stated that petitioner had failed to raise any nonfrivolous issues or offer a reasonable collection alternative accordingly the appeals_office upheld the filing of the notice of lien with respect to mr cummings’s refusal to consider petitioner’s underlying tax_liabilities in the attachment to the notice_of_determination the appeals_office stated the deficiency_notice was mailed by certified mail to the taxpayer’s last_known_address delivery was attempted by the post office on two separate occasions each time the taxpayer refused to claim the certified mailing according to the envelope returned by the postal service petitioner filed a timely petition contesting the notice_of_determination respondent filed two motions for summary_judgment and to impose a penalty under sec_6673 the court denied both motions because a relevant fact whether petitioner had received the notices of deficiency was in dispute subsequently the court conducted a trial at which petitioner testified during the trial petitioner who had been warned on several occasions about making frivolous arguments stated his intention to end his tax-protester behavior 8petitioner testified that he had been filing his federal_income_tax returns since opinion i collection hearing procedure sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 generally requires the secretary to file a notice_of_federal_tax_lien with the appropriate state office for the lien to be valid against certain third parties sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter sec_6320 affords the taxpayer the right to a fair hearing before an impartial officer sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d other than paragraph b thereof and e at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability see sec_6330 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 following a hearing the appeals_office must issue a notice_of_determination regarding the validity of the filed federal_tax_lien in making the determination the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 where the validity of the underlying tax_liability is properly at issue the court reviews the determination regarding the underlying tax_liability de novo sego v commissioner supra pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue the court reviews the determination of the appeals_office for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite ii whether petitioner may challenge the underlying tax_liabilities the parties did not raise the issue of the burden_of_proof however our resolution of the issues is based on the preponderance_of_the_evidence and not on any the allocation of the burden_of_proof see knudsen v commissioner t c __ supplementing tcmemo_2007_340 respondent contends that sec_6330 precludes petitioner from challenging the existence or the amount of his underlying tax_liabilities for because petitioner had deliberately failed to pick up the notices of deficiency for the years at issue petitioner denies receiving the notices of deficiency or the usps forms he testified that he checked his post office box once every weeks and that because he was programmed to pick up certified mail he would have picked up the mail if he had received a usps form_3849 sec_6330 contemplates actual receipt of a notice_of_deficiency by the taxpayer tatum v commissioner tcmemo_2003_115 although a taxpayer may not avoid actual receipt 9in an order denying respondent’s first motion for summary_judgment another judge of this court stated that respondent did not establish that petitioner had received the notices of deficiency however that statement was made in connection with a summary_judgment motion which can be granted only if no relevant fact is in dispute see rule we explained to petitioner at trial that we construe the order to mean that whether petitioner received the notices of deficiency was in dispute and therefore summary_judgment was inappropriate by deliberately refusing delivery sego v commissioner supra pincite the commissioner has generally prevailed in foreclosing challenges to the underlying liability under sec_6330 where he establishes that a notice_of_deficiency was mailed to the taxpayer’s last_known_address and no factors are present that rebut the presumption of official regularity and of delivery see eg sego v commissioner supra pincite clark v commissioner tcmemo_2008_155 the record contains copies of three notices of deficiency each dated date for and each notice_of_deficiency bears petitioner’s name and post office box addressdollar_figure the record also contains a copy of a certified mailing list usps form_3877 usps form_3877 lists petitioner’s name and post office box address and bears a postmark date of july dollar_figure respondent also offered into evidence a copy of the envelope in which respondent mailed the notices of deficiency 10petitioner does not dispute that the post office box address was his last_known_address 11the commissioner’s employee prepares a usps form_3877 the usps form_3877 includes the article number for the certified mailing the description of the document mailed and the addressee’s name and address the employee then writes the article number of the particular mailing on the envelope in which the document is mailed the usps stamps a postmark date on the usps form_3877 at trial cynthia a schaefer ms schaefer who worked as a postmaster of the mount vernon illinois post office during july and date credibly testified about procedures employed at that post office when it received a piece of certified mail addressed to a post office box a postal employee stamped the envelope with the date it arrived at the mount vernon illinois post office and completed a usps form_3849 and placed it in the addressee’s post office box the usps form_3849 notified the addressee that he needed to claim a piece of certified mail if the addressee did not claim the piece of certified mail days later the postal service employees placed another usps form_3849 in the addressee’s post office box if the addressee again failed to claim the piece of certified mail after days the postal employees stamped the envelope returned to sender and returned it to the sender ms schaefer also credibly testified that if the addressee’s mailbox were filled with mail a postal employee pulled out all mail and placed in the post office box a card informing the addressee that he had overflow mail in such case the postal employee pulled out usps form_3849 along with other overflow mail ms schaefer also corroborated various postal stamps and marks on the envelope in the record the envelope bears a stamp establishing that on july and date the usps placed usps forms in petitioner’s post office box the same stamp establishes that petitioner did not pick up the envelope after postal employees placed two usps forms in his postal box and on date the post office returned the envelope to the sender another stamp on the envelope reads returned to sender and has unclaimed checked off as the reason for returning the certified mailing to respondent petitioner knew that his returns were under examination because he stipulated that he had sent correspondence to the examining agent but nevertheless he failed to claim the certified mail after the post office placed two usps forms in his post office box over a 2-week period the record contains no credible_evidence to rebut the presumption of official regularity petitioner’s speculation at trial that the usps forms might have gotten lost in the large volume of mail he was receiving or because of possible mishandling by a postal employee is not compelling or convincing evidence of any irregularity occurring in the delivery of the notices of deficiency and the usps forms to his post office box or of nonreceipt of the notices of deficiency and usps forms the post office placed two usps forms in petitioner’s post office box over days and it is unlikely that petitioner overlooked both usps forms or that both usps forms were lostdollar_figure on the preponderance_of_the_evidence we find that petitioner refused delivery of the notices of deficiency for the years at issue and therefore is deemed to have received them accordingly petitioner could not challenge the underlying tax_liability at the sec_6330 hearing see sego v commissioner t c pincite clark v commissioner supra and petitioner’s underlying tax_liabilities are not properly before the court see sego v commissioner supra pincite goza v commissioner t c pincite iii review of the notice_of_determination for abuse_of_discretion because the validity of the underlying tax_liability is not properly at issue we review the notice_of_determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite in reviewing for abuse_of_discretion under sec_6330 generally we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the appeals_office 118_tc_488 see also sec_301_6330-1 q a-f5 proced admin regs the appeals_office abuses its discretion if its discretion has been 12during this period petitioner was taking positions with respect to his tax filing and payment obligations that were frivolous and shopworn protester positions exercised arbitrarily capriciously or without sound basis in fact 91_tc_1079 petitioner has not advanced any argument or presented any evidence that would allow us to conclude that the determination to sustain the lien was arbitrary capricious or without foundation in fact or otherwise an abuse_of_discretion see eg 129_tc_107 petitioner has not submitted form 433-a and or form 433-b or offered a reasonable collection alternative mr cummings verified that all requirements of applicable law and administrative procedure were met mr cummings concluded that the filing of the notice_of_federal_tax_lien balanced the need for efficient collection_of_taxes with concerns that the collection action be no more intrusive than necessary accordingly we conclude that respondent did not abuse his discretion in sustaining the notice_of_federal_tax_lien iv exhibits 29-p through 34-p at trial petitioner sought to introduce into evidence exhibits 29-p through 34-p the proffered exhibits are petitioner’s form sec_1040 for with accompanying attachments the attachments purport to substantiate petitioner’s business deductions respondent objected to the admission of the exhibits on several grounds including that petitioner failed to 13petitioner did not offer his form sec_1040 for timely provide respondent with the documents that he failed to submit the documents to mr cummings and accordingly the documents were not part of the administrative record and that the records were outside the scope of the pleadings we reserved our ruling on the admission of the exhibits because we hold that petitioner is precluded from challenging his underlying tax_liabilities for any issue regarding the amount of such liabilities is not properly before us in this proceeding and we review the notice_of_determination under the abuse_of_discretion standard see sego v commissioner supra pincite accordingly petitioner’s form sec_1040 and the accompanying attachments are not relevant to the question of whether mr cummings abused his discretion in upholding the lien filing see fed r evid and we sustain respondent’s objections v penalty under sec_6673 respondent filed two motions for summary_judgment and to impose a penalty under sec_6673 we denied both motions before trial however because petitioner repeatedly asserted frivolous arguments during his sec_6320 hearing and before this court we shall decide whether to impose a penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever the taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay sec_6673 applies to proceedings under sec_6330 115_tc_576 in proceedings under sec_6330 we have imposed a penalty on taxpayers who have raised frivolous and groundless arguments with respect to the legality of the federal tax laws see eg 118_tc_365 affd 329_f3d_1224 11th cir eiselstein v commissioner tcmemo_2003_22 during the hearing and in telephone conferences and correspondence with mr cummings petitioner repeatedly questioned what laws made him liable for federal_income_tax claimed that respondent had violated his rights by failing to answer his question in writing and asserted that the code has not been enacted into positive law in his petition he stated that respondent applied prima facia sic statutes erroneously to create ficticious sic tax_liabilities mr cummings warned petitioner about taking frivolous positions in the notice_of_determination respondent’s appeals_office warned petitioner that if he persisted in making frivolous arguments before the courts he might be sanctioned under sec_6673 in our order dated date and during trial we also cautioned petitioner not to continue asserting meritless contentions before the court we note however that petitioner heeded respondent’s and the court’s continued warnings and generally refrained from asserting frivolous arguments at trial we also take into consideration petitioner’s testimony that he has filed federal_income_tax returns since as he stated during trial the tax protest deal and the--it’s just old and it’s a chapter of my life that i want to close finally we consider that petitioner presented a legitimate nonfrivolous issue at trial although we have resolved that issue against petitioner we cannot fault him for raising it after taking all of these matters into account and in the exercise of our discretion we decline to impose any penalty under sec_6673 we have considered the remaining arguments the parties made and to the extent not discussed above conclude those arguments are irrelevant moot or without merit we sustain respondent’s determination that the filing of a notice_of_federal_tax_lien was appropriate to reflect the foregoing decision will be entered for respondent
